DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

	Response to Arguments
Applicant’s arguments, see page 10-18, filed 11/15/2021 with respect to 35 USC §103 rejection of independent claims 1, 10, and 19have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant argues previously cited Mooney, Switzer, and Hilerio fails to argue all amended claim limitations. On page 14, applicant argues Mooney describes apparatus for allowing wireless electronic badges to temporarily establish a wireless network with a network security station mounted in a facility of an employer, a gym, a membership club, etc. Applicant describes Mooney discloses as an individual enters an area requiring identification, their electronic wireless badge exchanges a security code with the network security station, and upon proper authorization receives from the network security station appropriate badge display information for display. Applicant argues Switzer, and Hilerio does not disclose or suggest provisioning a digital identification badge with the 

In response, examiner points to newly cited Lewis, which discloses a virtual badge system for use in various stages of operations and displayed on an electronic device. Lewis discloses wiping electronics device clean so it can be used over and over by multiple users by scrubbing and erasing all data stored in memory as described in paragraph [0269]. Lewis’ disclosure of erasing memory of electronic device teaches newly amended de-provisioning including reusing badge. In addition, previously cited Mooney discloses badge exchanges security token with network security station to properly authorization badge with a building or locale. Therefore the combination of currently cited references teaches amended claim limitation of de provisioning the badge by wiping its memory when the badge is to be reused at another client location. 

Applicant’s arguments, see page 18, filed 11/15/2021 with respect to 35 USC §103 rejection of claims 3-5,8,12-14,17, and20-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant argues dependence on independent claims 1 and 10 and cited references failure to disclose argued claim limitations. As argued above all argued claim limitations have been disclosed by references on record
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 8,10, 12-14,17,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2007/0013610 A1) in view of Switzer et al (US 2015/0006870 A1), Hilerio (US 2004/0176131 A1) and Lewis et al (US 20140333412 A1). 

Regarding claim 1, Mooney discloses a digital identification badge ([0017], electronic wireless badge), comprising: 
a microprocessor ([0028], microprocessor, microcontroller, or digital signal processor (DSP)); 
a memory ([0028], storage memory); and 
a display ([0028], display controller 202 suitable for controlling the selected badge display); 
wherein the digital identification badge is provisioned with an initial configuration ([0033] The electronic wireless badge 100 may be pre-programmed or pre-configured by a manufacturer of the electronic wireless badge) comprising at least a unique device identifier ([0028] badge ID, Figure 1) and device firmware update ([0031], with applicable process software), 
([0033], user code in each electronic wireless badge 100 may be changed or added to by an authorized network security administrator) according to store location code ([0033], have more than one user code 208, e.g., one for each facility, [0044], the electronic wireless badge 100 will display the proper and relevant ID information required by the premises upon which the wearer has entered.), and 
assigned to the client location associated to the client location with the store location code ([0046], Using a GPS, when the wearer exited the confines of a particular building or locale); and 
after the badge is successfully activated, the microprocessor and the memory are configured to control the digital identification badge ([0028], Retrieved badge display information is passed to a display controller 202 suitable for controlling the selected badge display) to 
receive fixed and real-time content from a network device ([0034], receives from the network security station),  wherein the real-time content presents new information that changes depending on a time of day ([0050]  Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
depending on an occurrence of one or more specific events and depending on a location of the digital identification badge (0045. The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet., [0050], Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
receive at least one rule used by the microprocessor to determine at least when the received content is displayed ([0034], receives from the network security station 150 appropriate badge display information for display on the badge display 200 of the electronic wireless badge), 
([0045] until the electronic wireless badge 100 establishes contact with a different piconet)
the received content is displayed on the display or removed from the display of the digital identification badge ([0040], The electronic wireless badge 100 may transfer security code information relating to any and all possible locations that the user might be entering, [0046], when the wearer exited the confines of a particular building or locale, the badge display information can be deleted or otherwise disabled); and 
apply the at least one rule to determine at least the time, the date, and the place to display the received content on the display, wherein the received content comprises the real-time content ([0044], the electronic wireless badge 100 will display the proper and relevant ID information required by the premises upon which the wearer has entered.); and 
display the received content according to the at least one rule ([0045], The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet)
wherein the digital identification badge further comprises at least one sensor configured to create data comprising a current location and movement patterns of the digital identification badge ([0046], a global positioning system (GPS) or other locating device may be implemented in the electronic wireless badge 100 to provide absolute location information.) and 

wherein the digital identification badge is configured to transmit the data including the current location., the movement patterns., ([0019], This adds the electronic wireless badges 100a-100c as members of the secured facility's piconet network, and allows the electronic wireless badges 100a-100c to exchange electronic information with any device on the piconet network, most notably the network security station 150.), and


Switzer discloses a microprocessor ([0039], Device 200 may include one or more processors)
a memory ([0040], system memory)
at least one sensor configured to create data comprising a current location and movement patterns ([0042] location-determining device (e.g., GPS))  and 
comprising temperature information ([0042], temperature sensor (including ambient temperature and/or body temperature)), and
transmit the data including the current location., the movement patterns., and the temperature., to the network device in near real-time or the memory ([0041], I/O data from one or more I/O devices 214 may be stored at one or more caches) is configured to store the data for transmission to the network device at a pre-determined time ([0042], one or more I/O devices may be associated with or interact with a component of BAN 102 and/or WAN 106. I/O devices 116-122 may include, but are not limited to athletic data acquisition units, such as for example, sensors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include a microprocessor, a memory, at least one sensor configured to create data comprising a current location and movement patterns  and comprising temperature information, and transmit the data including the current location., the movement patterns., and the temperature., to the 

 The motivation for doing so would have been to provide an output (e.g., audible, visual, or tactile cue) and/or receive an input  (Switzer [0043).

Hilerio discloses wherein the digital identification badge is provisioned with an initial configuration comprising at least a unique device identifier and device firmware update ([0032] The memory 302 comprises various programs (in software and/or firmware) including a rudimentary operating system 314 that controls badge operation, and a badge organizer application 316 that is used to organize data received from the user computing device), 
after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code ([0019], When configured in this manner, data can be provided to the identification badge through wireless synchronization with another device so that the organization data can be automatically downloaded to the badge and therefore taken along with the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include wherein the digital identification badge is provisioned with an initial configuration comprising at least a unique device identifier and device firmware update and after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code as described by Hilerio.



Lewis wherein, when the digital identification badge is to be reused at another client location, the digital identification badge is de-provisioned by wiping the memory of the digital identification badge ([0269] All data and images can be wiped clean from the electronic device 600, allowing them to be used over and over by multiple users. For example as part of this method, by holding down the control button simultaneously for a pre-set amount of time, the device thoroughly would scrub and erase all data stored in its memory at 614.; Examiner notes previously cited Mooney discloses badge can be associated with a particular building or locale as previously cited).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include wherein, when the digital identification badge is to be reused at another client location, the digital identification badge is de-provisioned by wiping the memory of the digital identification badge as described by Lewis.

 The motivation for doing so would have been to create a "green" technology which can replace the generally single use plastic and paper badge technologies  (Lewis [0269).

Mooney, Switzer, Hilerio and Lewis are combinable because they are from the same field of invention. 



Regarding claim 3, Mooney discloses wherein the digital identification badge further comprises mounting hardware configured to mount the display device on clothing of a person ([0039], wearer enters a particular facility or premises wearing an electronic wireless badge).

Regarding claim 4, Mooney discloses wherein the digital identification badge further comprises a power source ([0047], the electronic wireless badge 100 is powered by a suitable power source.).

Regarding claim 5, Mooney discloses wherein the digital identification badge further comprises a loss prevention device configured to deactivate the digital identification badge when the digital identification badge is removed from a predefined premises ([0054], since the electronic wireless badge 100 will be out of range of the piconet when a wearer leaves the company facilities, displayed badge information will be lost and not be seen by the general public or anyone outside the facilities, leaving outsiders without any knowledge of the particular information used for display by a particular facility, company, etc.).

Regarding claim 8, Mooney discloses wherein the digital identification badge is configured to be associated with an individual, and to display at least a name of the individual ([0035], Exemplary display information may include, a name of the authorized user,).

Regarding claim 10, Mooney discloses a method, comprising: 
([0017], electronic wireless badge) with an initial configuration ([0033] The electronic wireless badge 100 may be pre-programmed or pre-configured by a manufacturer of the electronic wireless badge) comprising at least a unique device identifier ([0028] badge ID)  and device firmware update ([0031], with applicable process software); 
after the digital identification badge is successfully provisioned, activating  the digital identification badge at a client location ([0033], user code in each electronic wireless badge 100 may be changed or added to by an authorized network security administrator) according to store location code ([0033], have more than one user code 208, e.g., one for each facility, [0044], the electronic wireless badge 100 will display the proper and relevant ID information required by the premises upon which the wearer has entered.), and 
assigned to the client location associated to the client location with the store location code ([0046], Using a GPS, when the wearer exited the confines of a particular building or locale); and 
after the badge is successfully activated, the microprocessor and the memory are configured to control the digital identification badge ([0028], Retrieved badge display information is passed to a display controller 202 suitable for controlling the selected badge display) to 
receive fixed and real-time content from a network device ([0034], receives from the network security station),  wherein the real-time content presents new information that changes depending on a time of day ([0050]  Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
depending on an occurrence of one or more specific events and depending on a location of the digital identification badge (0045. The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet., [0050], Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
([0045] until the electronic wireless badge 100 establishes contact with a different piconet)
the received content is displayed on the display or removed from the display of the digital identification badge ([0040], The electronic wireless badge 100 may transfer security code information relating to any and all possible locations that the user might be entering, [0046], when the wearer exited the confines of a particular building or locale, the badge display information can be deleted or otherwise disabled); and 
receiving at least one of the rules and events to be used by the microprocessor to determine the time, date and the place ([0040], presence within RF range of a particular electronic wireless badge) that the received content is displayed on the digital identification badge ([0040], The electronic wireless badge 100 may transfer security code information relating to any and all possible locations that the user might be entering.); 
displaying the received content on the display of the digital identification badge according to the at least one rule ([0045], The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet)
creating, by at least one sensor of the digital identification badge, data comprising a current location and movement patterns of the digital identification badge ([0046], a global positioning system (GPS) or other locating device may be implemented in the electronic wireless badge 100 to provide absolute location information.) and

transmitting the data including the current location, the movement patterns, and ([0019], This adds the electronic wireless badges 100a-100c as members of the secured facility's piconet network, and allows the electronic wireless badges 100a-100c to exchange electronic information with any device on the piconet network, most notably the network security station 150.) and


Switzer discloses creating, by at least one sensor of the digital identification badge, data comprising a current location and movement patterns of the digital identification badge([0042] location-determining device (e.g., GPS))  and
comprising temperature information ([0042], temperature sensor (including ambient temperature and/or body temperature)); and
transmitting the data including the current location, the movement patterns, and the([0042], one or more I/O devices may be associated with or interact with a component of BAN 102 and/or WAN 106. I/O devices 116-122 may include, but are not limited to athletic data acquisition units, such as for example, sensors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include creating, by at least one sensor of the digital identification badge, data comprising a current location and movement patterns of the digital identification badge and comprising temperature information; and transmitting the data including the current location, the movement patterns, and 



Hilerio discloses wherein the digital identification badge is provisioned with an initial configuration comprising at least a unique device identifier and device firmware update ([0032] The memory 302 comprises various programs (in software and/or firmware) including a rudimentary operating system 314 that controls badge operation, and a badge organizer application 316 that is used to organize data received from the user computing device), 
after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code ([0019], When configured in this manner, data can be provided to the identification badge through wireless synchronization with another device so that the organization data can be automatically downloaded to the badge and therefore taken along with the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include wherein the digital identification badge is provisioned with an initial configuration comprising at least a unique device identifier and device firmware update and after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code as described by Hilerio.

 The motivation for doing so would have been to provide an output (e.g., audible, visual, or tactile cue) and/or receive an input  (Hilerio [0043).

([0269] All data and images can be wiped clean from the electronic device 600, allowing them to be used over and over by multiple users. For example as part of this method, by holding down the control button simultaneously for a pre-set amount of time, the device thoroughly would scrub and erase all data stored in its memory at 614.; Examiner notes previously cited Mooney discloses badge can be associated with a particular building or locale as previously cited).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include when the digital identification badge is to be reused at another client location, the digital identification badge is de-provisioned by wiping the memory of the digital identification badge as described by Lewis.

 The motivation for doing so would have been to create a "green" technology which can replace the generally single use plastic and paper badge technologies (Lewis [0269).

Mooney, Switzer, Hilerio and Lewis are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Mooney, Switzer, Hilerio and Lewis to obtain the invention as specified in claim 10.

([0039], wearer enters a particular facility or premises wearing an electronic wireless badge).

Regarding claim 13, Mooney discloses providing, by a power source, power to the digital identification badge ([0047], the electronic wireless badge 100 is powered by a suitable power source.).

Regarding claim 14, Mooney discloses deactivating, by a loss prevention device, the digital identification badge when the digital identification badge is removed from a predefined premises ([0054], since the electronic wireless badge 100 will be out of range of the piconet when a wearer leaves the company facilities, displayed badge information will be lost and not be seen by the general public or anyone outside the facilities, leaving outsiders without any knowledge of the particular information used for display by a particular facility, company, etc.).

Regarding claim 17, Mooney discloses associating the digital identification badge with an individual, and displaying at least a name of the individual on the digital identification badge ([0035], Exemplary display information may include, a name of the authorized user,).

Regarding claim 19, Mooney discloses a computer program, embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process ([0048],  Non-volatile display storage 210 may be implemented in the electronic wireless badge), comprising: 
provisioning a digital identification badge with an initial configuration ([0033] The electronic wireless badge 100 may be pre-programmed or pre-configured by a manufacturer of the electronic wireless badge) comprising at least a unique device identifier([0028] badge ID) and device firmware update ([0031], with applicable process software); 
after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location ([0033], user code in each electronic wireless badge 100 may be changed or added to by an authorized network security administrator) according to store location code ([0033], have more than one user code 208, e.g., one for each facility, [0044], the electronic wireless badge 100 will display the proper and relevant ID information required by the premises upon which the wearer has entered.), and 
assigned to the client location associated to the client location with the store location code ([0046], Using a GPS, when the wearer exited the confines of a particular building or locale); and 
after the digital identification badge is successfully activated, receiving, at a microprocessor of the digital identification badge, fixed and real-time  content from a network device ([0034], receives from the network security station)
wherein the real-time content presents new information that changes depending on a time of day  ([0050]  Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
depending on an occurrence of one or more specific events and depending on a location of the digital identification badge (0045. The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet., [0050], Periodically changing the format or information displayed by the electronic wireless badge 100 (e.g., every week, every day, every minute, etc.))
wherein rules and events are defined for a time, date, and place on the digital identification badge that the received content is displayed on a display of the digital identification badge ([0034], receives from the network security station 150 appropriate badge display information for display on the badge display 200 of the electronic wireless badge); 
receiving at least one of the rules and events to be used by the microprocessor to determine the time, date, and place ([0040], presence within RF range of a particular electronic wireless badge) that the received content is displayed on the digital identification badge ([0040], The electronic wireless badge 100 may transfer security code information relating to any and all possible locations that the user might be entering.); 
displaying the received content on the display of the digital identification badge according to the at least one rule ([0045], The badge display information may continue to be displayed until the user leaves the premises and thus looses contact with the piconet)
creating, by at least one sensor of the digital identification badge, data comprising a current location and movement patterns of the digital identification badge ([0046], a global positioning system (GPS) or other locating device may be implemented in the electronic wireless badge 100 to provide absolute location information.) and

transmitting the data including the current location, the movement patterns, and ([0019], This adds the electronic wireless badges 100a-100c as members of the secured facility's piconet network, and allows the electronic wireless badges 100a-100c to exchange electronic information with any device on the piconet network, most notably the network security station 150.)

([0042] location-determining device (e.g., GPS))  and
comprising temperature information ([0042], temperature sensor (including ambient temperature and/or body temperature)); and
transmitting the data including the current location, the movement patterns, and the([0042], one or more I/O devices may be associated with or interact with a component of BAN 102 and/or WAN 106. I/O devices 116-122 may include, but are not limited to athletic data acquisition units, such as for example, sensors)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include creating, by at least one sensor of the digital identification badge, data comprising a current location and movement patterns of the digital identification badge and comprising temperature information; and transmitting the data including the current location, the movement patterns, and 

 The motivation for doing so would have been to provide an output (e.g., audible, visual, or tactile cue) and/or receive an input  (Switzer [0043).

 ([0032] The memory 302 comprises various programs (in software and/or firmware) including a rudimentary operating system 314 that controls badge operation, and a badge organizer application 316 that is used to organize data received from the user computing device), 
after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code ([0019], When configured in this manner, data can be provided to the identification badge through wireless synchronization with another device so that the organization data can be automatically downloaded to the badge and therefore taken along with the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include wherein the digital identification badge is provisioned with an initial configuration comprising at least a unique device identifier and device firmware update and after the digital identification badge is successfully provisioned, the digital identification badge is activated at a client location according to store location code as described by Hilerio.

 The motivation for doing so would have been to provide an output (e.g., audible, visual, or tactile cue) and/or receive an input  (Hilerio [0043).

Lewis when the digital identification badge is to be reused at another client location, the digital identification badge is de-provisioned by wiping the memory of the digital identification badge ([0269] All data and images can be wiped clean from the electronic device 600, allowing them to be used over and over by multiple users. For example as part of this method, by holding down the control button simultaneously for a pre-set amount of time, the device thoroughly would scrub and erase all data stored in its memory at 614.; Examiner notes previously cited Mooney discloses badge can be associated with a particular building or locale as previously cited).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify wireless badge and piconet of Mooney to include when the digital identification badge is to be reused at another client location, the digital identification badge is de-provisioned by wiping the memory of the digital identification badge as described by Lewis.

 The motivation for doing so would have been to create a "green" technology which can replace the generally single use plastic and paper badge technologies (Lewis [0269).

Mooney, Switzer, Hilerio and Lewis are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Mooney, Switzer, Hilerio and Lewis to obtain the invention as specified in claim 19.

Regarding claim 20, Mooney discloses wherein the microprocessor and the memory are configured to control the digital identification badge to trigger a security alert, via the digital identification badge, to be communicated to the network device ([0034], an electronic wireless badge 100 in accordance with the principles of the present invention exchanges a security code with the network security station 150, and upon proper authorization receives from the network security station 150 appropriate badge display information for display on the badge display 200 of the electronic wireless badge 100.).

Regarding claim 21, Mooney discloses triggering a security alert, via the digital identification badge, to be communicated to the network device ([0051], an electronic wireless badge 100 not accessible by the network security station 150 for fraud or other reasons would not flicker appropriately.).

Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619